IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
) ID No. 1801000980
v. ) ln and For Kent County
)
BREMONTE R. PALl\/IER, )
Defendant. )
ORDER

Submitted: August l, 2018
Decided: August 13, 2018

Upon Defendant’s Motion 10 suppress
DENIED

Gn this the 13th day of August, 2018, having considered Defendant Bremonte
Palmer’s (hereinafter “Defendant”) motion to suppress and the State’s response, as vvell
as evidence and argument offered at a hearing held August l, 20 l 8, the Court finds that
the motion to suppress must he DENIED.

Defendant seeks suppression of drug contraband seized from his person pursuant
to a police stop of a vehicle in vvhich Defendant vvas a passenger on January 2, 20l8.

The following facts are those as found by the Court by a preponderance of the evidence

I. Factual Background

At approximately 3:30 p.m. on the day in question, Troopers Solda and Holl of

the Delavvare State Police Were conducting surveillance in Woodside, Delavvare, When

l

they observed a red Dodge Charger (hereinafter the “Vehicle”) stop on the shoulder of
the road With its hazard lights on. The driver of the Vehicle, Donald Bratcher, exited
on foot and approached a house nearby. Bratcher tested the doorknob and, finding the
door to be locked, returned to the Vehicle and drove away. The Vehicle still had its
hazard lights on as it pulled onto the roadway and did not utilize its turn signal

The Vehicle continued along the road for a short time before Solda and Holl
initiated a traffic stop. The Vehicle pulled over to the shoulder and Solda and Holl
approached on foot. The officers discovered Bratcher driving the vehicle and also
observed Defendant in the front passenger seat, and another passenger in the back seat,
Savannah Walker.

The troopers began to collect information and documentation from the Vehicle
occupants, but Bratcher Was unable to produce registration or insurance documents for
the Vehicle, and Wall2016 WL 6958697, at *2 (Del. Super. Nov. 28, 2016).
2 Srare v. Lamberf, 2015 WL 3897810, at *3 (Del. Super. .lune 22, 2015).
3 Hmer v, smz'@_, 783 A.zd 558, 560(1)@1. 2001).
4 Holcz’en v. Sfczz‘e, 23 A.3d 843, 847 (Del. 2011) (citing Whren v. Um`l'ed Sl‘al'es, 517 U.S. 806, 810
(1996)).
5 Holden, 23 A.3d at 847 (Del. 2011); Caldwell v. S[afe, 780 A.2d 1037, 1046 (Del. 2001); Stcz[e v.
Chandler, 132 A.3d 133, 140 (Del. Super. 2015), as corrected (April 14, 2015). See Rodrz`guez v.
Unz'ted sz‘es, 135 S. Ct. 1609, 1621 (2015); Florz`da v. Royer, 460 U.S. 491, 500 (1983) (plurality
opinion).
6 Rodrz`guez, 135 S. Ct. at 1615 (citing Delczware v. Prouse, 440 U.S. 648, 658-660 (1979)); Caldwell
v. Smre, 780 A.2d 103 7, 1047 (Del. 2001) (describing the tasks to be performed as “issu[ing] a citation
or Warning and . . . run[ning] routine computer checks”).

3

inquiries may include checking the occupants’ identification, determining whether
there are outstanding warrants against the occupants, and inspecting the automobile's
registration and proof of insurance7 The stop should last “no longer than is necessary.998
An officer performing a lawful traffic stop may not deviate into investigation of other
offenses, unless the officer observes independent facts sufficient to justify such
additional intrusion9 A “seizure that is justified solely by the interest in issuing a
warning ticket to the driver can become unlawful if it is prolonged beyond the time
reasonably required to complete that mission.”10

Despite the above, a traffic stop may be lawfully prolonged when an officer has
reasonable suspicion that would warrant further investigationll Reasonable suspicion
is determined based on the “totality of the circumstances as viewed through the eyes of
a reasonable, trained police officer in the same or similar circumstances, combining
objective facts with such an officer's subjective interpretation of those facts.”l2

Law enforcement may order a vehicle occupant to exit the vehicle, because such
an intrusion on a defendant’s privacy interests is de minimis.l3 Further, pursuant to

Terry v. th'O, law enforcement may also conduct a limited search for weapons when

“the facts available to the officer at the moment of the seizure or the search ‘warrant a

 

7 [a’.

8 Rodrz'guez, 135 S. Ct. at 1614 (“Like a Terry stop, the tolerable duration of police inquiries in the
traffic-stop context is determined by the seizure’s ‘mission’_to address the traffic violation that
warranted the stop and attend to related safety concerns . . . . Authority for the seizure ends when
tasks tied to the traffic infraction are-»or reasonably should have been~completed.”) (citations
omitted); Florz'a’cz v. Royer, 460 U.S. 491, 500 (1983) (plurality opinion) (holding that the Fourth
Arnendment’s “protection is not diluted in those situations where it has been determined that
legitimate law enforcement interests justify a warrantless search: the search must be limited in scope
to that which is justified by the particular purposes served by the exception.”).

9 Caldwell, 780 A.2d at 1047; Sfate v. Dewirz‘, 2017 WL 2209888, at *2 (Del. Super. l\/lay 18, 2017).
10 filinoz's v. Caballes, 125 S. Ct. 834, 837 (1983).

ll 11 Del. C. § 1902;R0d1”iguez, 135 S. Ct. at 1615.

ll Jones v. Sl‘al‘e, 745 A.2d 856, 861 (Del. 1999) (citing Um`tea' Sral'es v. Corl‘ez, 449 U.S. 411, 417-
18 (1981)). See Terry v. th'o, 392 U.S. 1, 27 (1968).

13 Penmyzvama v. Mzmms, 434 u.s. 106, iii (1977).

4

man of reasonable caution in the belief that the action taken was appropriate.”14 A
defendant may be handcuffed during this search if justified and reasonable under the
totality of the circumstances.15 ln making the above determinations “due weight must
be given . . . to the specific reasonable inferences which [the officer] is entitled to draw
from the facts in light of his experience.”16 “A police officer may seize non-threatening
contraband detected during a pat-down search if the identity of that contraband is

immediately apparent from plain sight or plain touch.”17

III. Discussion

Here, Defendant has not challenged the validity of the initial traffic stop.18
Further, the Court considers the testimony of the troopers to be credible that they had
a reasonable basis to believe that a traffic violation had occurred, namely a failure to
signal in violation of21 Del. C. § 4155(d).

The Court further finds that the stop was not unlawfully prolonged. Upon review
of the video of the stop, the Court finds that the stop, which lasted only thirteen minutes
leading up to Defendant’s arrest, was conducted expeditiously and without delay.
Considering the computer difficulties, the troopers addressed the necessary tasks of
records and documents checks as expeditiously as possible, and the Court finds no lack

of reasonable diligence on their part.19 While shortly thereafter the prosecution of the

 

14 392 U.S., at 21-22 (1968). See S!aife v. Henderso)'z, 892 /-\.2d 1061. 1064-65 (Del, 2006).

15 Stal'e v. Parks, 95 A.3d 42, 51 (Del. Super. 2014).

16 Terry, 392 U.S., at 27.

17 Mos/ey i/'. Slafe, 748 A.2d 407 (ri`able) 2000 \7\/"'1.”- 275574, at *1. (Dcl. 2000).

18 The Court notes that the Defendant’s motion to suppress analyzes the stop as being initially justified
as a welfare check pursuant to the community caretaker doctrine, and does not address the issue of
whether a valid traffic stop occurred The Court, upon hearing the evidence, considers the stop
justified as a traffic stop.

19 Rodri.`guez, 135 S. Ct. at 1616 (2015) (“lf an officer can complete traffic-based inquiries

expeditiously, then that is the amount of ‘time reasonably required to complete [the stop's]
5

traffic stop was abandoned and a drug investigation was begun, this was justified by
the discovery of drug contraband on Bratcher’s person-particularly when viewed in
the light of the other observations of a possible attempted burglary, nervousness of the
occupants, and possession of a large quantity of currency. These observations provided
reasonable suspicion warranting the further detention and investigation of the Vehicle
and its occupants

The troopers were also entitled to remove Defendant from the Vehicle Trooper
Holl had observed sufficient facts justifying a reasonable belief that the action of
handcuffing and patting down Defendant was appropriate: they were in a high crime
area, the occupants of the vehicle outnumbered the officers present, and Defendant was
extremely nervous, was carrying a large quantity of inoney, was in a vehicle associated
with a possible attempted burglary, was travelling in a vehicle with an individual
suspected of a shooting and discovered to be in possession of drug contraband, used
harsh and profane language against Trooper Holl, and “sized up” Trooper Holl, looking
at him and his weapon in a way that made him apprehensive of an assault.20 From the
above observations, Trooper Holl drew the inference that Defendant posed a threat to
him and his partner and that reasonable caution required him to be handcuffed and
subjected to a pat down search. The Court, giving due weight to Trooper Holl’s

experience and inferences, finds that the pat down was justified by reasonable suspicion

 

mission.”’ .

211 The Court finds the decision of the Delaware Supi'eme Court in Hzmz‘er v. Stare, 783 A.2d 558 (Del.
2001), to be instructive ln that case, the Court found similar factors justifying a pat down search,
including that (1) defendant was a companion of a person associated with drug contraband and
possible drug distribution; and (2) the officers were outnumbered Presence in a high crime area has
also been held to support reasonable suspicion to perform a pat down search Wooa’y v. Stal‘e, 765
A.2d 1257, 1265 (Del. 2001). Threatening behavior and responses to an officer’s questioning have
also been deemed supportive of reasonable suspicion for a Terry stop and search. Hz`cks v. Sl'al’e, 631
A.2d 6, 9 (Del. 1993).

and substantiated by the specific and articulable facts listed above, and was appropriate
given the circumstances

At the time that Trooper Holl felt the item concealed in Defendant’s groin area,
Trooper Holl observed that it was almost exactly the same size and shape as the log of
heroin discovered in Bratcher’s pocket. Therefore, because the reasonable probability
that the item was contraband was immediately apparent to Trooper Holl, its later
seizure did not violate Defendant’s rights. Upon discovery of the drug contraband on

l\/[r. Palmer’s person, his arrest was supported by probable cause and therefore lawful.21

WHEREFORE, l\/lr. Palmer’s l\/lotion to Suppress is DENIED.

IT Is so oRDERED.
;/

 

§ “ f maywovain
j f " ing Wa¢

 

Noel Eason Primos, Judge

NEP/sz

Sem‘ via emal`l & U.S. Mczz'l

oc: Prothonotary

cc: Sean A. l\/lotoyoshi, Esquire
Andre l\/l. Beauregard, Esquire

 

21 Thompson v. Sl'a[e, 539 A.2d 1052, 1055 (Del. 1988)

7